
















DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN














--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.   PURPOSE
1
 
2.   DEFINITIONS
1
 
3.   ADMINISTRATION OF THE PLAN
8
 
3.1   Committee
8
 
3.1.1   Powers and Authorities
8
 
3.1.2   Composition of the Committee
9
 
3.1.3   Other Committees
9
 
3.1.4   Delegation by Committee
9
 
3.2   Board
10
 
3.3   Terms of Awards
10
 
3.3.1   Committee Authority
10
 
3.3.2   Forfeiture; Recoupment
10
 
3.4   No Repricing Without Stockholder Approval
11
 
3.5   Deferral Arrangement
11
 
3.6   Registration; Share Certificates
11
 
4.   STOCK SUBJECT TO THE PLAN
11
 
4.1   Number of Shares of Stock Available for Awards
11
 
4.2   Adjustments in Authorized Shares of Stock
12
 
4.3   Share Usage
12
 
5.   TERM; AMENDMENT AND TERMINATION
12
 
5.1   Term
12
 
5.2   Amendment, Suspension, and Termination
13
 
6.   AWARD ELIGIBILITY AND LIMITATIONS
13
 
6.1   Eligible Grantees
13
 
6.2   Limitation on Shares of Stock Subject to Awards and Cash Awards
13
 
6.3   Stand-Alone, Additional, Tandem, and Substitute Awards
13
 
6.4   Minimum Vesting Period
14
 
7.   AWARD AGREEMENT
14
 
8.   TERMS AND CONDITIONS OF OPTIONS
14
 
8.1   Option Price
14
 
8.2   Vesting and Exercisability
14
 
8.3   Term
14
 
8.4   Termination of Service
15
 
8.5   Limitations on Exercise of Option
15
 
8.6   Method of Exercise
15
 
8.7   Rights of Holders of Options
15
 
8.8   Delivery of Stock
15
 
8.9   Transferability of Options
15
 
8.10   Family Transfers
15
 
8.11   Limitations on Incentive Stock Options
16
 











--------------------------------------------------------------------------------




8.12   Notice of Disqualifying Disposition
16
 
9.   TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
16
 
9.1   Right to Payment and SAR Price
16
 
9.2   Other Terms
16
 
9.3   Term
16
 
9.4   Rights of Holders of SARs
17
 
9.5   Transferability of SARs
17
 
9.6   Family Transfers
17
 
10.   TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND
DEFERRED STOCK UNITS
17
 
10.1   Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units
17
 
10.2   Restrictions
17
 
10.3   Registration; Restricted Stock Certificates
17
 
10.4   Rights of Holders of Restricted Stock
18
 
10.5   Rights of Holders of Restricted Stock Units and Deferred Stock Units
18
 
10.5.1   Voting and Dividend Rights
18
 
10.5.2   Creditor’s Rights
18
 
10.6   Termination of Service
18
 
10.7   Purchase of Restricted Stock and Shares of Stock Subject to Restricted
Stock Units and Deferred Stock Units
19
 
10.8   Delivery of Shares of Stock
19
 
11.   TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS
19
 
11.1   Unrestricted Stock Awards
19
 
11.2   Other Equity-Based Awards
19
 
12.   TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
20
 
12.1   Dividend Equivalent Rights
20
 
12.2   Termination of Service
20
 
13.   TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
20
 
13.1   Grant of Performance-Based Awards
20
 
13.2   Value of Performance-Based Awards
20
 
13.3   Earning of Performance-Based Awards
21
 
13.4   Form and Timing of Payment of Performance-Based Awards
21
 
13.5   Performance Conditions
21
 
13.6   Performance-Based Awards Granted to Designated Covered Employees
21
 
13.6.1   Performance Goals Generally
21
 
13.6.2   Timing For Establishing Performance Goals
21
 
13.6.3   Payment of Awards; Other Terms
22
 
13.6.4   Performance Measures
22
 
13.6.5   Evaluation of Performance
24
 
13.6.6   Adjustment of Performance-Based Compensation
24
 
13.6.7   Committee Discretion
24
 
13.6.8   Status of Awards Under Code Section 162(m)
25
 











--------------------------------------------------------------------------------




14.   FORMS OF PAYMENT
25
 
14.1   General Rule
25
 
14.2   Surrender of Shares of Stock
25
 
14.3   Cashless Exercise
25
 
14.4   Other Forms of Payment
25
 
15.   REQUIREMENTS OF LAW
25
 
15.1   General
25
 
15.2   Rule 16b-3
26
 
16.   EFFECT OF CHANGES IN CAPITALIZATION
26
 
16.1   Changes in Stock
26
 
16.2   Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control
27
 
16.3   Change in Control in which Awards are not Assumed
27
 
16.4   Change in Control in which Awards are Assumed
28
 
16.5   Adjustments
29
 
16.6   No Limitations on Company
29
 
17.   PARACHUTE LIMITATIONS
29
 
18.   GENERAL PROVISIONS
30
 
18.1   Disclaimer of Rights
30
 
18.2   Nonexclusivity of the Plan
30
 
18.3   Withholding Taxes
30
 
18.4   Captions
31
 
18.5   Construction
31
 
18.6   Other Provisions
31
 
18.7   Number and Gender
31
 
18.8   Severability
31
 
18.9   Governing Law
31
 
18.10   Section 409A of the Code
31
 
18.11   Limitation on Liability
32
 













--------------------------------------------------------------------------------




DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN
1.
PURPOSE

The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its stockholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel. To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, Performance Shares and other
Performance-Based Awards, Other Equity-Based Awards, and cash bonus awards. Any
of these Awards may, but need not, be made as performance incentives to reward
the holders of such Awards for the achievement of performance goals in
accordance with the terms of the Plan. Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options, as provided herein.
2.
DEFINITIONS

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:
2.1“Accounting Firm” shall mean a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability of Code Section 280G and
of the tax imposed by Code Section 4999) selected by the Company immediately
prior to a Change in Control.
2.2“Affiliate” shall mean any Person that controls, is controlled by, or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a Controlling Interest in such entity.
2.3“Applicable Laws” shall mean the legal requirements relating to the Plan and
the Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations, and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax,
and other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
Stock Exchange or Securities Market on which the Stock is listed or publicly
traded.
2.4“Award” shall mean a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock Unit,
Unrestricted Stock, a Dividend Equivalent Right, a Performance Share or other
Performance-Based Award, an Other Equity-Based Award, or cash.
2.5“Award Agreement” shall mean the written agreement, in such written,
electronic, or other form as determined by the Committee, between the Company
and a Grantee that evidences and sets forth the terms and conditions of an
Award.
2.6“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
2.7“Board” shall mean the Board of Directors of the Company.
2.8“Cause” shall have the meaning set forth in an applicable agreement between a
Grantee and the Company or an Affiliate, and in the absence of any such
agreement, shall mean, with respect to any Grantee and as determined by the
Committee, (a) an act or acts of fraud or misappropriation on the Grantee’s part
which result in or are intended to result in








--------------------------------------------------------------------------------




the Grantee’s personal enrichment at the expense of the Company and which
constitute a criminal offense under state or federal laws, (ii) the Grantee’s
continued failure to substantially perform the Grantee’s duties with the Company
(other than any such failure resulting from the Grantee’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Grantee by the Committee, which demand specifically
identifies the manner in which the Committee believes that the Grantee has not
substantially performed the Grantee’s duties; (iii) the Grantee’s willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise; or (iv) the Grantee’s conviction of, or
entering into a plea of either guilty or nolo contendere to, any felony,
including, but not limited to, a felony involving moral turpitude, embezzlement,
theft or similar act that occurred during or in the course of the Grantee’s
employment with the Company. For purposes of the Plan, an act, or failure to
act, shall not be deemed to be “willful” unless it is done, or omitted to be
done, by the Grantee in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company.
2.9“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations, or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Effective Date or issued thereafter, including, without limitation, all shares
of Stock.
2.10“Change in Control” shall mean, subject to Section 18.10, the occurrence of
any of the following:
(a)    Any individual, entity or group (within the meaning of Section 13d(3) or
14(d)(2) of the Exchange Act) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent 30% or more
of either (i) the then-outstanding shares of Stock (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding Voting
Stock of the Company (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 2.10(a), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company or
(D) any acquisition pursuant to a transaction that complies with Sections
2.10(b)(i), (ii) and (iii);
(b)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no individual, entity or
group (within the meaning of Section 13d(3) or 14(d)(2) of the Exchange Act)
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, thirty
percent 30% or more of, respectively, the then-outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such








--------------------------------------------------------------------------------




Business Combination were members of the Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(c)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, the date of the occurrence of such Change in Control, and any
incidental matters relating thereto.
2.11“Code” shall mean the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Section shall be deemed to include, as applicable, regulations
and guidance promulgated under such Code Section.
2.12“Committee” shall mean a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).
2.13“Company” shall mean Darden Restaurants, Inc. and any successor thereto.
2.14“Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i) and (b) where a grant
of Options or Stock Appreciation Rights is based upon a legitimate business
criterion, an interest of “at least 20 percent” shall be used instead of an
interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).
2.15“Covered Employee” shall mean a Grantee who is, or could become, a “covered
employee” within the meaning of Code Section 162(m)(3).
2.16“Deferred Stock Unit” shall mean a Restricted Stock Unit, the terms of which
provide for delivery of the underlying shares of Stock, cash, or a combination
thereof subsequent to the date of vesting, at a time or times consistent with
the requirements of Code Section 409A.
2.17“Dividend Equivalent Right” shall mean a right, granted to a Grantee
pursuant to Section 12, entitling the Grantee thereof to receive, or to receive
credits for the future payment of, cash, Stock, other Awards, or other property
equal in value to dividend payments or distributions, or other periodic
payments, declared or paid with respect to a number of shares of Stock specified
in such Dividend Equivalent Right (or other Award to which such Dividend
Equivalent Right relates) as if such shares of Stock had been issued to and held
by the Grantee of such Dividend Equivalent Right as of the record date.
2.18“Effective Date” shall mean September 17, 2015.
2.19“Employee” shall mean, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.
2.20“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
as now in effect or as hereafter amended, and any successor thereto.
2.21“Excise Tax” shall mean, collectively, (i) the tax imposed by Section 4999
of the Code, (ii) any similar tax imposed by state or local law, and (iii) any
interest or penalties with respect to any tax described in clause (i) or (ii).








--------------------------------------------------------------------------------




2.22“Fair Market Value” shall mean the fair market value of a share of Stock for
purposes of the Plan, which shall be, as of any date of determination:
(a)    If on such date the shares of Stock are listed on a Stock Exchange, or
are publicly traded on another Securities Market, the Fair Market Value of a
share of Stock shall be the closing price of the Stock as reported on such Stock
Exchange or such Securities Market (provided that, if there is more than one
such Stock Exchange or Securities Market, the Committee shall designate the
appropriate Stock Exchange or Securities Market for purposes of the Fair Market
Value determination). If there is no such reported closing price on such date,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock on the next preceding day on which any sale of Stock shall have been
reported on such Stock Exchange or such Securities Market.
(b)    If on such date the shares of Stock are not listed on a Stock Exchange or
publicly traded on a Securities Market, the Fair Market Value of a share of
Stock shall be the value of the Stock as determined by the Committee by the
reasonable application of a reasonable valuation method, in a manner consistent
with Code Section 409A.
Notwithstanding this Section 2.22 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 14.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.
2.23“Family Member” shall mean, with respect to any Grantee as of any date of
determination, (a) a Person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any Person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the Persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.
2.24“Grant Date” shall mean, as determined by the Committee, the latest to occur
of (a) the date as of which the Committee approves the Award, (b) the date on
which the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof (e.g., in the case of a new hire, the first date on which such
new hire performs any Service), or (c) such subsequent date specified by the
Committee in the corporate action approving the Award.
2.25“Grantee” shall mean a Person who receives or holds an Award under the Plan.
2.26“Group” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Exchange Act.
2.27“Incentive Stock Option” shall mean an “incentive stock option” within the
meaning of Code Section 422.








--------------------------------------------------------------------------------




2.28“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Grantee’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Grantee
certifies, in the Grantee’s sole discretion, as likely to apply to the Grantee
in the relevant tax year(s).
2.29“Nonqualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.
2.30“Non-Employee Director” shall have the meaning set forth in Rule 16b-3 under
the Exchange Act.
2.31“Officer” shall have the meaning set forth in Rule 16a-1(f) under the
Exchange Act.
2.32“Option” shall mean an option to purchase one or more shares of Stock at a
specified Option Price awarded to a Grantee pursuant to Section 8.
2.33“Option Price” shall mean the per share exercise price for shares of Stock
subject to an Option.
2.34“Other Equity-Based Award” shall mean an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to Stock, other than an Option, a
Stock Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred
Stock Unit, Unrestricted Stock, a Dividend Equivalent Right, or a Performance
Share or other Performance-Based Award.
2.35“Outside Director” shall have the meaning set forth in Code Section
162(m)(4)(C)(i).
2.36“Reduced Amount” shall mean $1,000.00 less than the greatest amount of
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code if the Accounting Firm determines to reduce
Payments pursuant to Section 17.
2.37“Performance-Based Award” shall mean an Award of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Shares, Other Equity-Based Awards, or cash made subject to the
achievement of performance goals (as provided in Section 13) over a Performance
Period specified by the Committee.
2.38“Performance-Based Compensation” shall mean compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for Qualified
Performance-Based Compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for Qualified Performance-Based Compensation
does not constitute performance-based compensation for other purposes, including
the purposes of Code Section 409A.
2.39“Performance Measures” shall mean measures as specified in Section 13.6.4 on
which the performance goal or goals under Performance-Based Awards are based and
which are approved by the Company’s stockholders pursuant to, and to the extent
required by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
2.40“Performance Period” shall mean the period of time, up to ten (10) years,
during or over which the performance goals under Performance-Based Awards must
be met in order to determine the degree of payout and/or vesting with respect to
any such Performance-Based Awards.
2.41“Performance Shares” shall mean a Performance-Based Award representing a
right or other interest that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to Stock,








--------------------------------------------------------------------------------




made subject to the achievement of performance goals (as provided in Section 13)
over a Performance Period of up to ten (10) years.
2.42“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
2.43“Plan” shall mean this Darden Restaurants, Inc. 2015 Omnibus Incentive Plan,
as amended from time to time.
2.44“Prior Plan” shall mean the Darden Restaurants, Inc. 2002 Stock Incentive
Plan, as amended from time to time.
2.45“Qualified Performance-Based Compensation” shall have the meaning set forth
in Code Section 162(m).
2.46“Restricted Period” shall mean a period of time established by the Committee
during which an Award of Restricted Stock, Restricted Stock Units, or Deferred
Stock Units is subject to restrictions.
2.47“Restricted Stock” shall mean shares of Stock awarded to a Grantee pursuant
to Section 10.
2.48“Restricted Stock Unit” shall mean a bookkeeping entry representing the
equivalent of one (1) share of Stock awarded to a Grantee pursuant to Section 10
that may be settled, subject to the terms and conditions of the applicable Award
Agreement, in shares of Stock, cash, or a combination thereof.
2.49“SAR Price” shall mean the per share exercise price of a SAR.
2.50“Securities Act” shall mean the Securities Act of 1933, as amended, as now
in effect or as hereafter amended, and any successor thereto.
2.51“Securities Market” shall mean an established securities market.
2.52“Separation from Service” shall have the meaning set forth in Code Section
409A.
2.53“Service” shall mean service qualifying a Grantee as a Service Provider to
the Company or an Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
shall have occurred for purposes of the Plan shall be final, binding, and
conclusive. If a Service Provider’s employment or other Service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service shall be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other Service relationship to the Company or any other Affiliate.
2.54“Service Provider” shall mean (a) an Employee or director of the Company or
an Affiliate, or (b) a consultant or adviser to the Company or an Affiliate (i)
who is a natural person, (ii) who is currently providing bona fide services to
the Company or an Affiliate, and (iii) whose services are not in connection with
the Company’s sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s Capital
Stock.
2.55“Service Recipient Stock” shall have the meaning set forth in Code Section
409A.








--------------------------------------------------------------------------------




2.56“Share Limit” shall have the meaning set forth in Section 4.1.
2.57“Short-Term Deferral Period” shall have the meaning set forth in Code
Section 409A.
2.58“Stock” shall mean the common stock, without par value, of the Company, or
any security into which shares of Stock may be changed or for which shares of
Stock may be exchanged as provided in Section 16.1.
2.59“Stock Appreciation Right” or “SAR” shall mean a right granted to a Grantee
pursuant to Section 9.
2.60“Stock Exchange” shall mean the New York Stock Exchange, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, or another
established national or regional stock exchange.
2.61“Subsidiary” shall mean any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of Voting Stock. In addition, any other entity may be designated by
the Committee as a Subsidiary, provided that (a) such entity could be considered
as a subsidiary according to generally accepted accounting principles in the
United States of America and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.
2.62“Substitute Award” shall mean an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan of the Company, an Affiliate, or a business entity acquired or to be
acquired by the Company or an Affiliate or with which the Company or an
Affiliate has combined or will combine.
2.63“Ten Percent Stockholder” shall mean a natural Person who owns more than ten
percent (10%) of the total combined voting power of all classes of Voting Stock
of the Company, the Company’s parent (if any), or any of the Company’s
Subsidiaries. In determining stock ownership, the attribution rules of Code
Section 424(d) shall be applied.
2.64“Unrestricted Stock” shall mean Stock that is free of any restrictions.
2.65“Voting Stock” shall mean, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers, or other voting members of the governing body of such Person.
3.
ADMINISTRATION OF THE PLAN

3.1Committee.
3.1.1Powers and Authorities. The Committee shall administer the Plan and shall
have such powers and authorities related to the administration of the Plan as
are consistent with the Company’s articles of incorporation and bylaws and
Applicable Laws. Without limiting the generality of the foregoing, the Committee
shall have full power and authority to take all actions and to make all
determinations required or provided for under the Plan, any Award, or any Award
Agreement and shall have full power and authority to take all such other actions
and to make all such other determinations not inconsistent with the specific
terms and provisions of the Plan which the Committee deems to be necessary or
appropriate to the administration of the Plan, any Award, or any Award
Agreement. All such actions and determinations shall be made by (a) the
affirmative vote of a majority of the members of the Committee present at a
meeting at which a quorum is present, or (b) the unanimous consent of the
members of the Committee executed in writing or evidenced by electronic
transmission in accordance with the Company’s articles of incorporation and
bylaws and Applicable Laws. Unless otherwise expressly determined by the Board,
the Committee shall have the authority to interpret and construe all provisions
of the Plan, any Award, and any Award Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or any Award Agreement, by the Committee shall be final, binding, and conclusive
on all Persons, whether or not expressly provided for in any provision of the
Plan, such Award, or such Award Agreement.








--------------------------------------------------------------------------------




In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.


3.1.2Composition of the Committee. The Committee shall be a committee composed
of not fewer than two (2) directors of the Company designated by the Board to
administer the Plan. Each member of the Committee shall be (a) a Non-Employee
Director, (b) an Outside Director, and (c) an independent director in accordance
with the rules of any Stock Exchange on which the Stock is listed; provided that
any action taken by the Committee shall be valid and effective whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 3.1.2
or otherwise provided in any charter of the Committee. Without limiting the
generality of the foregoing, the Committee may be the Compensation Committee of
the Board or a subcommittee thereof if the Compensation Committee of the Board
or such subcommittee satisfies the foregoing requirements.
3.1.3Other Committees. The Board also may appoint one or more committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, which (a) may administer the Plan with respect to Grantees
who are not Officers or directors of the Company, (b) may grant Awards under the
Plan to such Grantees, and (c) may determine all terms of such Awards, in each
case, excluding (for the avoidance of doubt) Performance-Based Awards intending
to constitute Qualified Performance-Based Compensation and subject, if
applicable, to the requirements of Rule 16b-3 under the Exchange Act and the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded.
3.1.4Delegation by Committee. To the extent permitted by Applicable Laws, the
Committee may, by resolution, delegate some or all of its authority with respect
to the Plan and Awards to the Chief Executive Officer of the Company and/or any
other officer of the Company designated by the Committee, provided that the
Committee may not delegate its authority hereunder (a) to make Awards to
directors of the Company, (b) to make Awards to Employees who are (i) Officers,
(ii) Covered Employees, or (iii) officers of the Company who are delegated
authority by the Committee pursuant to this Section 3.1.4, or (c) to interpret
the Plan, any Award, or any Award Agreement. Any delegation hereunder will be
subject to the restrictions and limits that the Committee specifies at the time
of such delegation or thereafter. Nothing in the Plan will be construed as
obligating the Committee to delegate authority to any officer of the Company,
and the Committee may at any time rescind the authority delegated to an officer
of the Company appointed hereunder and delegate authority to one or more other
officers of the Company. At all times, an officer of the Company delegated
authority pursuant to this Section 3.1.4 will serve in such capacity at the
pleasure of the Committee. Any action undertaken by any such officer of the
Company in accordance with the Committee’s delegation of authority will have the
same force and effect as if undertaken directly by the Committee, and any
reference in the Plan to the “Committee” will, to the extent consistent with the
terms and limitations of such delegation, be deemed to include a reference to
each such officer.
3.2Board. The Board, from time to time, may exercise any or all of the powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 and other applicable provisions of the Plan, as the
Board shall determine, consistent with the Company’s articles of incorporation
and bylaws and Applicable Laws.
3.3Terms of Awards.
3.1.1    Committee Authority. Subject to the other terms and conditions of the
Plan, the Committee shall have full and final authority to:
(a)designate Grantees;








--------------------------------------------------------------------------------




(b)determine the type or types of Awards to be made to a Grantee;
(c)determine the number of shares of Stock to be subject to an Award or to which
an Award relates;
(d)establish the terms and conditions of each Award (including the Option Price,
the SAR Price, and the purchase price for applicable Awards; the nature and
duration of any restriction or condition (or provision for lapse thereof)
relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto; the treatment of an Award in the event of a
Change in Control (subject to applicable agreements); and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);
(e)prescribe the form of each Award Agreement evidencing an Award;
(f)subject to the limitation on repricing in Section 3.4, amend, modify, or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural Persons who are foreign nationals or are natural Persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification, or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair such Grantee’s rights under such
Award; and
(g)make Substitute Awards.
3.3.2    Forfeiture; Recoupment. The Committee may reserve the right in an Award
Agreement to cause a forfeiture of the gain realized by a Grantee with respect
to an Award thereunder on account of actions taken by, or failed to be taken by,
such Grantee in violation or breach of, or in conflict with, any (a) employment
agreement, (b) non-competition agreement, (c) agreement prohibiting solicitation
of Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement. If the Grantee of an outstanding Award is an Employee of the
Company or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (x) to the extent set forth in this Plan or an
Award Agreement or (y) to the extent the Grantee is, or in the future becomes,
subject to (1) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (2) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.
3.4No Repricing Without Stockholder Approval. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, distribution (whether in the form of cash, shares of Stock,
other securities, or other property), stock split, extraordinary dividend,
recapitalization, Change in Control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares of Stock, or
other securities or similar transaction), the Company may not: (a) amend the
terms of outstanding Options or SARs to reduce the Option Price or SAR Price, as
applicable, of such outstanding Options or SARs; (b) cancel outstanding Options
or SARs in exchange for or substitution of Options or SARs with an Option Price
or SAR Price, as applicable, that is less than the Option Price or SAR Price, as
applicable, of the original Options or SARs; or (c) cancel outstanding Options
or SARs with an Option Price or SAR Price, as applicable, above the current Fair
Market Value in exchange for cash or other securities, in each case, unless such
action is subject to and approved by the Company's stockholders.
3.5Deferral Arrangement. The Committee may permit or require the deferral of any
payment pursuant to any Award into a deferred compensation arrangement, subject
to such rules and procedures as it may establish, which may








--------------------------------------------------------------------------------




include provisions for the payment or crediting of interest or Dividend
Equivalent Rights and, in connection therewith, provisions for converting such
credits into Deferred Stock Units and for restricting deferrals to comply with
hardship distribution rules affecting tax-qualified retirement plans subject to
Code Section 401(k)(2)(B)(IV); provided that no Dividend Equivalent Rights may
be granted in connection with, or related to, an Award of Options or SARs. Any
such deferrals shall be made in a manner that complies with Code Section 409A,
including, if applicable, with respect to when a Separation from Service occurs.
3.6Registration; Share Certificates. Notwithstanding any provision of the Plan
to the contrary, the ownership of the shares of Stock issued under the Plan may
be evidenced in such a manner as the Committee, in its sole discretion, deems
appropriate, including by book-entry or direct registration (including
transaction advices) or the issuance of one or more share certificates.
4.
STOCK SUBJECT TO THE PLAN

4.1    Number of Shares of Stock Available for Awards. Subject to such
additional shares of Stock as shall be available for issuance under the Plan
pursuant to Section 4.2, and subject to adjustment pursuant to Section 16, the
maximum number of shares of Stock reserved for issuance under the Plan shall be
equal to the sum of (i) nine hundred thousand (900,000) shares of Stock, plus
(ii) the number of shares of Stock available for future awards under the Prior
Plan as of the Effective Date, plus (iii) the number of shares of Stock related
to awards outstanding under the Prior Plan as of the Effective Date that
thereafter terminate by expiration or forfeiture, cancellation, or otherwise
without the issuance of such shares of Stock (the “Share Limit”). Such shares of
Stock may be authorized and unissued shares of Stock, treasury shares of Stock,
or any combination of the foregoing, as may be determined from time to time by
the Board or by the Committee. Any of the shares of Stock reserved and available
for issuance under the Plan may be used for any type of Award under the Plan,
and any or all of the shares of Stock reserved for issuance under the Plan shall
be available for issuance pursuant to the Incentive Stock Options.
4.2    Adjustments in Authorized Shares of Stock. In connection with mergers,
reorganizations, separations, or other transactions to which Code Section 424(a)
applies, the Committee shall have the right to cause the Company to assume
awards previously granted under a compensatory plan of another business entity
that is a party to such transaction and to grant Substitute Awards under the
Plan for such awards. The Share Limit pursuant to Section 4.1 shall be increased
by the number of shares of Stock subject to any such assumed awards and
Substitute Awards. Shares available for issuance under a stockholder-approved
plan of a business entity that is a party to such transaction (as appropriately
adjusted, if necessary, to reflect such transaction) may be used for Awards
under the Plan and shall not reduce the number of shares of Stock otherwise
available for issuance under the Plan, subject to applicable rules of any Stock
Exchange or Securities Market on which the Stock is listed or publicly traded.
4.3    Share Usage.
(a)    Shares of Stock covered by an Award shall be counted as used as of the
Grant Date for purposes of calculating the number of shares of Stock available
for issuance under Section 4.1.
(b)    Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Section 10, will be counted
against the Share Limit set forth in Section 4.1 as one (1) share of Stock for
every one (1) share of Stock subject to an Award. The number of shares of Stock
subject to an Award of SARs will be counted against the Share Limit set forth in
Section 4.1 as one (1) share of Stock for every one (1) share of Stock subject
to such Award regardless of the number of shares of Stock actually issued to
settle such SARs upon the exercise of the SARs. The target number of shares
issuable under a Performance Share grant shall be counted against the Share
Limit set forth in Section 4.1 as of the Grant Date, but such number shall be
adjusted to equal the actual number of shares issued upon settlement of the
Performance Shares to the extent different from such target number of shares.
Awards that do not








--------------------------------------------------------------------------------




entitle the Grantee thereof to receive or purchase shares of Stock and Awards
that are settled in cash shall not be counted against the Share Limit set forth
in Section 4.1.
(c)    If any shares of Stock covered by an Award are not purchased or are
forfeited or expire or if an Award otherwise terminates without delivery of any
Stock subject thereto or is settled in cash in lieu of shares, then the number
of shares of Stock counted against the Share Limit with respect to such Award
shall, to the extent of any such forfeiture, termination, expiration, or
settlement, again be available for making Awards under the Plan.
(d)    The number of shares of Stock available for issuance under the Plan will
not be increased by the number of shares of Stock (i) tendered, withheld, or
subject to an Award granted under the Plan surrendered in connection with the
purchase of shares of Stock upon exercise of an Option, (ii) that were not
issued upon the net settlement or net exercise of a Stock-settled SAR granted
under the Plan, (iii) deducted or delivered from payment of an Award granted
under the Plan in connection with the Company’s tax withholding obligations as
provided in Section 18.3, or (iv) purchased by the Company with proceeds from
Option exercises.
5.
TERM; AMENDMENT AND TERMINATION

5.1    Term. The Plan shall become effective as of the Effective Date. The Plan
shall terminate on the first to occur of (a) the tenth (10th) anniversary of the
Effective Date, (b) the date determined in accordance with Section 5.2, and (c)
the date determined in accordance with Section 16.3. Upon such termination of
the Plan, all outstanding Awards shall continue to have full force and effect in
accordance with the provisions of the terminated Plan and the applicable Award
Agreement (or other documents evidencing such Awards).
5.2    Amendment, Suspension, and Termination. The Board may, at any time and
from time to time, amend, suspend, or terminate the Plan; provided that, with
respect to Awards theretofore granted under the Plan, no amendment, suspension,
or termination of the Plan shall, without the consent of the Grantee, impair the
rights or obligations under any such Award. The effectiveness of any amendment
to the Plan shall be contingent on approval of such amendment by the Company’s
stockholders to the extent provided by the Board or required by Applicable Laws.
6.
AWARD ELIGIBILITY AND LIMITATIONS

6.1    Eligible Grantees. Subject to this Section 6, Awards may be made under
the Plan to (a) any Service Provider, as the Committee shall determine and
designate from time to time, and (b) any other individual whose participation in
the Plan is determined to be in the best interests of the Company by the
Committee.
6.2    Limitation on Shares of Stock Subject to Awards and Cash Awards. During
any time when the Company has any class of common equity securities registered
under Section 12 of the Exchange Act, but subject to adjustment as provided in
Section 16:
(a)    The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Options or SARs, in a fiscal year to any Person eligible for an
Award under Section 6.1, other than a Non-Employee Director of the Company, is
one million (1,000,000) shares;
(b)    The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Awards other than Options or SARs that are Stock-denominated and are
either Stock- or cash-settled, in a fiscal year to any Person eligible for an
Award under Section 6.1, other than a Non-Employee Director of the Company, is
two hundred thousand (200,0000) shares;
(c)    The maximum Fair Market Value of shares of Stock that may be granted
under the Plan, pursuant to Awards, in a fiscal year to any Non-Employee
Director of the Company is five hundred thousand dollars ($500,000); and








--------------------------------------------------------------------------------




(d)    The maximum amount that may be paid as a cash-denominated
Performance-Based Award (whether or not cash-settled) for a Performance Period
to any Person eligible for an Award under Section 6.1 shall be ten million
dollars ($10,000,000).
6.3    Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 3.4, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem, exchange, or Substitute Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate. Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined in accordance with the principles of Code
Section 424 for any Incentive Stock Option and consistent with Code Section 409A
for any other Option or SAR.
6.4    Minimum Vesting Period. Except with respect to a maximum of five percent
(5%) of the Share Limit, as may be adjusted pursuant to Section 4.2, and except
as otherwise provided in Section 16, no Award shall provide for vesting which is
any more rapid than vesting on the one (1) year anniversary of the Grant Date
or, with respect to Awards that vest upon the attainment of performance goals, a
Performance Period that is less than twelve (12) months.
7.
AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements utilized under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Nonqualified Stock Options
or Incentive Stock Options, and, in the absence of such specification, such
Options shall be deemed to constitute Nonqualified Stock Options. In the event
of any inconsistency between the Plan and an Award Agreement, the provisions of
the Plan shall control.
8.
TERMS AND CONDITIONS OF OPTIONS

8.1    Option Price. The Option Price of each Option shall be fixed by the
Committee and stated in the Award Agreement evidencing such Option. Except in
the case of Substitute Awards, the Option Price of each Option shall be at least
the Fair Market Value of one (1) share of Stock on the Grant Date; provided
that, in the event that a Grantee is a Ten Percent Stockholder, the Option Price
of an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall be not less than one hundred ten percent (110%) of the Fair Market
Value of one (1) share of Stock on the Grant Date. In no case shall the Option
Price of any Option be less than the par value of one (1) share of Stock.
8.2    Vesting and Exercisability. Subject to Sections 8.3 and 16.3, each Option
granted under the Plan shall become vested and/or exercisable at such times and
under such conditions as shall be determined by the Committee and stated in the
Award Agreement, in another agreement with the Grantee, or otherwise in writing.
8.3    Term. Each Option granted under the Plan shall terminate, and all rights
to purchase shares of Stock thereunder shall cease, on the tenth
(10th) anniversary of the Grant Date of such Option, or under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Committee and stated in the Award Agreement








--------------------------------------------------------------------------------




relating to such Option; provided that, in the event that the Grantee is a Ten
Percent Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the fifth
(5th) anniversary of the Grant Date of such Option; and provided, further, that,
to the extent deemed necessary or appropriate by the Committee to reflect
differences in local law, tax policy, or custom with respect to any Option
granted to a Grantee who is a foreign national or is a natural Person who is
employed outside the United States, such Option may terminate, and all rights to
purchase shares of Stock thereunder may cease, upon the expiration of a period
longer than ten (10) years from the Grant Date of such Option as the Committee
shall determine.
8.4    Termination of Service. Each Award Agreement with respect to the grant of
an Option shall set forth the extent to which the Grantee thereof, if at all,
shall have the right to exercise such Option following termination of such
Grantee’s Service. Such provisions shall be determined in the sole discretion of
the Committee, need not be uniform among all Options issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination of
Service.
8.5    Limitations on Exercise of Option. Notwithstanding any provision of the
Plan to the contrary, in no event may any Option be exercised, in whole or in
part, after the occurrence of an event referred to in Section 16 which results
in the termination of such Option.
8.6    Method of Exercise. Subject to the terms of Section 14 and Section 18.3,
an Option that is exercisable may be exercised by the Grantee’s delivery to the
Company or its designee or agent of notice of exercise on any business day, at
the Company’s principal office or the office of such designee or agent, on the
form specified by the Company and in accordance with any additional procedures
specified by the Committee. Such notice shall specify the number of shares of
Stock with respect to which such Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares of Stock for
which such Option is being exercised, plus the amount (if any) of federal and/or
other taxes which the Company may, in its judgment, be required to withhold with
respect to the exercise of such Option.
8.7    Rights of Holders of Options. Unless otherwise stated in the applicable
Award Agreement, a Grantee or other Person holding or exercising an Option shall
have none of the rights of a stockholder of the Company (for example, the right
to receive cash or dividend payments or distributions attributable to the shares
of Stock subject to such Option, to direct the voting of the shares of Stock
subject to such Option, or to receive notice of any meeting of the Company’s
stockholders) until the shares of Stock subject thereto are fully paid and
issued to such Grantee or other Person. Except as provided in Section 16, no
adjustment shall be made for dividends, distributions, or other rights with
respect to any shares of Stock subject to an Option for which the record date is
prior to the date of issuance of such shares of Stock.
8.8    Delivery of Stock. Promptly after the exercise of an Option by a Grantee
and the payment in full of the Option Price with respect thereto, such Grantee
shall be entitled to receive such evidence of such Grantee’s ownership of the
shares of Stock subject to such Option as shall be consistent with Section 3.6.
8.9    Transferability of Options. Except as provided in Section 8.10, during
the lifetime of a Grantee of an Option, only such Grantee (or, in the event of
such Grantee’s legal incapacity or incompetency, such Grantee’s guardian or
legal representative) may exercise such Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
8.10    Family Transfers. If authorized in the applicable Award Agreement and by
the Committee, in its sole discretion, a Grantee may transfer, not for value,
all or part of an Option which is not an Incentive Stock Option to any Family
Member. For the purpose of this Section 8.10, a transfer “not for value” is a
transfer which is (a) a gift, (b) a transfer under a domestic relations order in
settlement of marital property rights, or (c) unless Applicable Laws do not
permit such transfer, a transfer to an entity in which more than fifty percent
(50%) of the voting interests are owned by Family Members (and/or the Grantee)
in exchange for an interest in such entity. Following a transfer under this
Section 8.10, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to such transfer. Subsequent
transfers of transferred Options shall be prohibited except to Family Members of
the original Grantee in accordance with








--------------------------------------------------------------------------------




this Section 8.10 or by will or the laws of descent and distribution. The
provisions of Section 8.4 relating to termination of Service shall continue to
be applied with respect to the original Grantee of the Option, following which
such Option shall be exercisable by the transferee only to the extent, and for
the periods specified, in Section 8.4.
8.11    Limitations on Incentive Stock Options. An Option shall constitute an
Incentive Stock Option only (a) if the Grantee of such Option is an Employee of
the Company or any corporate Subsidiary, (b) to the extent specifically provided
in the related Award Agreement, and (c) to the extent that the aggregate Fair
Market Value (determined at the time such Option is granted) of the shares of
Stock with respect to which all Incentive Stock Options held by such Grantee
become exercisable for the first time during any calendar year (under the Plan
and all other plans of the Company and its Affiliates) does not exceed one
hundred thousand dollars ($100,000). Except to the extent provided in the
regulations under Code Section 422, this limitation shall be applied by taking
Options into account in the order in which they were granted.
8.12    Notice of Disqualifying Disposition. If any Grantee shall make any
disposition of shares of Stock issued pursuant to the exercise of an Incentive
Stock Option under the circumstances provided in Code Section 421(b) (relating
to certain disqualifying dispositions), such Grantee shall notify the Company of
such disposition immediately but in no event later than ten (10) days
thereafter.
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1    Right to Payment and SAR Price. A SAR shall confer on the Grantee to whom
it is granted a right to receive, upon exercise thereof, the excess of (a) the
Fair Market Value of one (1) share of Stock on the date of exercise, over
(b) the SAR Price as determined by the Committee. The Award Agreement for a SAR
shall specify the SAR Price, which shall be no less than the Fair Market Value
of one (1) share of Stock on the Grant Date of such SAR. SARs may be granted in
tandem with all or part of an Option granted under the Plan or at any subsequent
time during the term of such Option, in combination with all or any part of any
other Award, or without regard to any Option or other Award; provided that a SAR
that is granted in tandem with all or part of an Option will have the same term,
and expire at the same time, as the related Option; provided, further, that a
SAR that is granted subsequent to the Grant Date of a related Option must have a
SAR Price that is no less than the Fair Market Value of one (1) share of Stock
on the Grant Date of such SAR.
9.2    Other Terms. The Committee shall determine, on the Grant Date or
thereafter, the time or times at which, and the circumstances under which, a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future Service requirements); the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions; the method of exercise, method of settlement,
form of consideration payable in settlement, method by or forms in which shares
of Stock shall be delivered or deemed to be delivered to Grantees, whether or
not a SAR shall be granted in tandem or in combination with any other Award; and
any and all other terms and conditions of any SAR.
9.3    Term. Each SAR granted under the Plan shall terminate, and all rights
thereunder shall cease, on the tenth (10th) anniversary of the Grant Date of
such SAR or under such circumstances and on such date prior thereto as is set
forth in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR.
9.4    Rights of Holders of SARs.Unless otherwise stated in the applicable Award
Agreement, a Grantee or other Person holding or exercising a SAR shall have none
of the rights of a stockholder of the Company (for example, the right to receive
cash or dividend payments or distributions attributable to the shares of Stock
underlying such SAR, to direct the voting of the shares of Stock underlying such
SAR, or to receive notice of any meeting of the Company’s stockholders) until
the shares of Stock underlying such SAR, if any, are issued to such Grantee or
other Person. Except as provided in Section 16, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
underlying a SAR for which the record date is prior to the date of issuance of
such shares of Stock, if any.








--------------------------------------------------------------------------------




9.5    Transferability of SARs. Except as provided in Section 9.6, during the
lifetime of a Grantee of a SAR, only the Grantee (or, in the event of such
Grantee’s legal incapacity or incompetency, such Grantee’s guardian or legal
representative) may exercise such SAR. Except as provided in Section 9.6, no SAR
shall be assignable or transferable by the Grantee to whom it is granted, other
than by will or the laws of descent and distribution.
9.6    Family Transfers. If authorized in the applicable Award Agreement and by
the Committee, in its sole discretion, a Grantee may transfer, not for value,
all or part of a SAR to any Family Member. For the purpose of this Section 9.6,
a transfer “not for value” is a transfer which is (a) a gift, (b) a transfer
under a domestic relations order in settlement of marital property rights, or
(c) unless Applicable Laws do not permit such transfer, a transfer to an entity
in which more than fifty percent (50%) of the voting interests are owned by
Family Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer. Subsequent transfers of transferred SARs shall be prohibited
except to Family Members of the original Grantee in accordance with this
Section 9.6 or by will or the laws of descent and distribution.
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED
STOCK UNITS

10.1    Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units. Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units may be made for consideration or for no consideration, other than the par
value of the shares of Stock, which shall be deemed paid by past Service or, if
so provided in the related Award Agreement or a separate agreement, the promise
by the Grantee to perform future Service to the Company or an Affiliate.
10.2    Restrictions. At the time a grant of Restricted Stock, Restricted Stock
Units, or Deferred Stock Units is made, the Committee may, in its sole
discretion, (a) establish a Restricted Period applicable to such Restricted
Stock, Restricted Stock Units, or Deferred Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the achievement of corporate or individual performance goals,
which may be applicable to all or any portion of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units as provided in Section 13.
Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock Units may
not be sold, transferred, assigned, pledged, or otherwise encumbered or disposed
of during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Committee with respect to such Awards.
10.3    Registration; Restricted Stock Certificates. Pursuant to Section 3.6, to
the extent that ownership of Restricted Stock is evidenced by a book-entry
registration or direct registration (including transaction advices), such
registration shall be notated to evidence the restrictions imposed on such Award
of Restricted Stock under the Plan and the applicable Award Agreement. Subject
to Section 3.6 and the immediately following sentence, the Company may issue, in
the name of each Grantee to whom Restricted Stock has been granted, certificates
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date of such
Restricted Stock. The Committee may provide in an Award Agreement with respect
to an Award of Restricted Stock that either (a) the Secretary of the Company
shall hold such certificates for such Grantee’s benefit until such time as such
shares of Restricted Stock are forfeited to the Company or the restrictions
applicable thereto lapse and such Grantee shall deliver a stock power to the
Company with respect to each certificate, or (b) such certificates shall be
delivered to such Grantee, provided that such certificates shall bear legends
that comply with Applicable Laws and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.
10.4    Rights of Holders of Restricted Stock. Unless the Committee provides
otherwise in an Award Agreement and subject to the restrictions set forth in the
Plan, any applicable Company program, and the applicable Award Agreement,
holders of Restricted Stock shall have the right to vote such shares of
Restricted Stock and the right to receive any dividend payments or distributions
declared or paid with respect to such shares of Restricted Stock. The Committee
may provide in an Award Agreement evidencing a grant of Restricted Stock that
(a) any cash dividend payments or distributions paid on








--------------------------------------------------------------------------------




Restricted Stock shall be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions as applicable to such
underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock. Dividend payments or distributions declared
or paid on shares of Restricted Stock which vest or are earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such shares of Restricted Stock are achieved, and if such performance goals
are not achieved, the Grantee of such shares of Restricted Stock shall promptly
forfeit and, to the extent already paid or distributed, repay to the Company
such dividend payments or distributions. All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.
10.5    Rights of Holders of Restricted Stock Units and Deferred Stock Units.
10.5.1    Voting and Dividend Rights. Holders of Restricted Stock Units and
Deferred Stock Units shall have no rights as stockholders of the Company (for
example, the right to receive dividend payments or distributions attributable to
the shares of Stock underlying such Restricted Stock Units and Deferred Stock
Units, to direct the voting of the shares of Stock underlying such Restricted
Stock Units and Deferred Stock Units, or to receive notice of any meeting of the
Company’s stockholders).
10.5.2    Creditor’s Rights. A holder of Restricted Stock Units or Deferred
Stock Units shall have no rights other than those of a general unsecured
creditor of the Company. Restricted Stock Units and Deferred Stock Units
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the applicable Award Agreement.
10.6    Termination of Service. Unless the Committee provides otherwise in an
Award Agreement, in another agreement with the Grantee, or otherwise in writing
after such Award Agreement is issued, but prior to termination of the Grantee’s
Service, upon the termination of such Grantee’s Service, any Restricted Stock,
Restricted Stock Units, or Deferred Stock Units held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units, the Grantee
thereof shall have no further rights with respect thereto, including any right
to vote such Restricted Stock or any right to receive dividends or Dividend
Equivalent Rights, as applicable, with respect to such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units.
10.7    Purchase of Restricted Stock and Shares of Stock Subject to Restricted
Stock Units and Deferred Stock Units. The Grantee of an Award of Restricted
Stock, vested Restricted Stock Units, or vested Deferred Stock Units shall be
required, to the extent required by Applicable Laws, to purchase such Restricted
Stock or the shares of Stock subject to such vested Restricted Stock Units or
Deferred Stock Units from the Company at a purchase price equal to the greater
of (x) the aggregate par value of the shares of Stock represented by such
Restricted Stock or such vested Restricted Stock Units or Deferred Stock Units
or (y) the purchase price, if any, specified in the Award Agreement relating to
such Restricted Stock or such vested Restricted Stock Units or Deferred Stock
Units. Such purchase price shall be payable in a form provided in Section 14 or,
in the sole discretion of the Committee, in consideration for Service rendered
or to be rendered by the Grantee to the Company or an Affiliate.
10.8    Delivery of Shares of Stock. Upon the expiration or termination of any
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, including, without limitation, any performance goals or delayed
delivery period, the restrictions applicable to Restricted Stock, Restricted
Stock Units, or Deferred Stock Units settled in shares of Stock shall lapse,
and, unless otherwise provided in the applicable Award Agreement, a book-entry
or direct registration (including transaction advices) or a certificate
evidencing ownership of such shares of Stock shall, consistent with Section 3.6,
be issued, free of all such restrictions, to the Grantee thereof or such
Grantee’s beneficiary or estate, as the case may be. Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a








--------------------------------------------------------------------------------




Restricted Stock Unit or Deferred Stock Unit once the shares of Stock
represented by such Restricted Stock Unit or Deferred Stock Unit have been
delivered in accordance with this Section 10.8.
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS

11.1    Unrestricted Stock Awards. Subject to Section 6.4, the Committee may, in
its sole discretion, grant (or sell at the par value of a share of Stock or at
such other higher purchase price as shall be determined by the Committee) an
Award to any Grantee pursuant to which such Grantee may receive shares of
Unrestricted Stock under the Plan. Awards of Unrestricted Stock may be granted
or sold to any Grantee as provided in the immediately preceding sentence in
respect of Service rendered or, if so provided in the related Award Agreement or
a separate agreement, to be rendered by the Grantee to the Company or an
Affiliate or other valid consideration, in lieu of or in addition to any cash
compensation due to such Grantee.
11.2    Other Equity-Based Awards. The Committee may, in its sole discretion,
grant Awards in the form of Other Equity-Based Awards, as deemed by the
Committee to be consistent with the purposes of the Plan. Awards granted
pursuant to this Section 11.2 may be granted with vesting, value, and/or payment
contingent upon the achievement of one or more performance goals. The Committee
shall determine the terms and conditions of Other Equity-Based Awards on the
Grant Date or thereafter. Unless the Committee provides otherwise in an Award
Agreement, in another agreement with the Grantee, or otherwise in writing after
such Award Agreement is issued, but prior to termination of the Grantee’s
Service, upon the termination of the Grantee’s Service, any Other Equity-Based
Awards held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee
thereof shall have no further rights with respect to such Other Equity-Based
Award.
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

12.1    Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder, provided that no Dividend Equivalent Rights may be granted in
connection with, or related to, an Award of Options or SARs. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Agreement therefor. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently (with or without being subject to
forfeiture or a repayment obligation) or may be deemed to be reinvested in
additional shares of Stock or Awards, which may thereafter accrue additional
Dividend Equivalent Rights (with or without being subject to forfeiture or a
repayment obligation). Any such reinvestment shall be at the Fair Market Value
thereof on the date of such reinvestment. Dividend Equivalent Rights may be
settled in cash, shares of Stock, or a combination thereof, in a single
installment or in multiple installments, all as determined in the sole
discretion of the Committee. A Dividend Equivalent Right granted as a component
of another Award may (a) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or (b)
contain terms and conditions which are different from the terms and conditions
of such other Award, provided that Dividend Equivalent Rights credited pursuant
to a Dividend Equivalent Right granted as a component of another Award which
vests or is earned based upon the achievement of performance goals shall not
vest unless such performance goals for such underlying Award are achieved, and
if such performance goals are not achieved, the Grantee of such Dividend
Equivalent Rights shall promptly forfeit and, to the extent already paid or
distributed, repay to the Company payments or distributions made in connection
with such Dividend Equivalent Rights.
12.2    Termination of Service. Unless the Committee provides otherwise in an
Award Agreement, in another agreement with the Grantee, or otherwise in writing
after such Award Agreement is issued, a Grantee’s rights in all Dividend
Equivalent Rights shall automatically terminate upon such Grantee’s termination
of Service for any reason.








--------------------------------------------------------------------------------




13.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

13.1    Grant of Performance-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Performance-Based Awards in such amounts and upon such terms as the Committee
shall determine.
13.2    Value of Performance-Based Awards. Each grant of a Performance-Based
Award shall have an initial cash value or an actual or target number of shares
of Stock that is established by the Committee as of the Grant Date. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are achieved, shall determine the value and/or number of
shares of Stock subject to a Performance-Based Award that will be paid out to
the Grantee thereof.
13.3    Earning of Performance-Based Awards. Subject to the terms of the Plan,
in particular Section 13.6.3, after the applicable Performance Period has ended,
the Grantee of a Performance-Based Award shall be entitled to receive a payout
of the value earned under such Performance-Based Award by such Grantee over such
Performance Period.
13.4    Form and Timing of Payment of Performance-Based Awards. Payment of the
value earned under Performance-Based Awards shall be made, as determined by the
Committee, in the form, at the time, and in the manner described in the
applicable Award Agreement. Subject to the terms of the Plan, the Committee, in
its sole discretion, (i) may pay the value earned under Performance-Based Awards
in the form of cash, shares of Stock, other Awards, or a combination thereof,
including shares of Stock and/or Awards that are subject to any restrictions
deemed appropriate by the Committee, and (ii) shall pay the value earned under
Performance-Based Awards at the close of the applicable Performance Period, or
as soon as reasonably practicable after the Committee has determined that the
performance goal or goals relating thereto have been achieved; provided that,
unless specifically provided in the Award Agreement for such Performance-Based
Awards, such payment shall occur no later than the fifteenth (15th) day of the
third (3rd) month following the end of the calendar year in which such
Performance Period ends.
13.5    Performance Conditions. The right of a Grantee to exercise or to receive
a grant or settlement of any Performance-Based Award, and the timing thereof,
may be subject to such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. If and to the extent required under Code Section 162(m), any power
or authority relating to an Award intended to qualify under Code Section 162(m)
shall be exercised by the Committee and not by the Board.
13.6    Performance-Based Awards Granted to Designated Covered Employees. If and
to the extent that the Committee determines that a Performance-Based Award to be
granted to a Grantee should constitute Qualified Performance-Based Compensation
for purposes of Code Section 162(m), the grant, exercise, and/or settlement of
such Performance-Based Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 13.6.
13.6.1    Performance Goals Generally. The performance goals for
Performance-Based Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this Section 13.6. Performance
goals shall be objective and shall otherwise meet the requirements of Code
Section 162(m), including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Awards shall be granted, exercised, and/or settled upon achievement of any
single performance goal or of two (2) or more performance goals. Performance
goals may differ for Performance-Based Awards granted to any one Grantee or to
different Grantees.








--------------------------------------------------------------------------------




13.6.2    Timing For Establishing Performance Goals. Performance goals for any
Performance-Based Award shall be established not later than the earlier of
(a) ninety (90) days after the beginning of any Performance Period applicable to
such Performance-Based Award, and (b) the date on which twenty-five percent
(25%) of any Performance Period applicable to such Performance-Based Award has
expired, or at such other date as may be required or permitted for compensation
payable to a Covered Employee to constitute Performance-Based Compensation.
13.6.3    Payment of Awards; Other Terms. Payment of Performance-Based Awards
shall be in cash, shares of Stock, other Awards, or a combination thereof,
including shares of Stock and/or Awards that are subject to any restrictions
deemed appropriate by the Committee, in each case as determined in the sole
discretion of the Committee. The Committee may, in its sole discretion, reduce
the amount of a payment otherwise to be made in connection with such
Performance-Based Awards. The Committee shall specify the circumstances in which
such Performance-Based Awards shall be paid or forfeited in the event of
termination of Service by the Grantee prior to the end of a Performance Period
or settlement of such Performance-Based Awards. In the event payment of the
Performance-Based Award is made in the form of another Award subject to
Service-based vesting, the Committee shall specify the circumstances in which
the payment Award will be paid or forfeited in the event of a termination of
Service.
13.6.4    Performance Measures. The performance goals upon which the vesting or
payment of a Performance-Based Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation may be conditioned shall be limited to
the following Performance Measures, with or without adjustment (including pro
forma adjustments):
(a)    net earnings or net income;
(b)    operating earnings;
(c)    pretax earnings;
(d)    earnings per share;
(e)    share price, including growth measures and total stockholder return;
(f)    new unit growth;
(g)    new unit return on investment;
(h)    earnings before interest and taxes;
(i)    earnings before interest, taxes, depreciation, and/or amortization;
(j)    earnings before interest, taxes, depreciation, and/or amortization as
adjusted to exclude any one or more of the following:
rent costs;
    stock-based compensation expense;
    income from discontinued operations;
gain on cancellation of debt;
    debt extinguishment and related costs;








--------------------------------------------------------------------------------




restructuring, separation, and/or integration charges and costs;
    reorganization and/or recapitalization charges and costs;
impairment charges;
merger-related events;
    gain or loss related to investments;
sales and use tax settlements; and
    gain on non-monetary transactions;
(k)    sales or revenue growth or targets, whether in general or by type of
product, service, or customer;
(l)    gross or operating margins;
(m)    return measures, including return on assets, capital, investment, equity,
sales, or revenue;
(n)    cash flow, including:
operating cash flow;
free cash flow, defined as earnings before interest, taxes, depreciation, and/or
amortization (as adjusted to exclude any one or more of the items that may be
excluded pursuant to the Performance Measure specified in clause (h) above) less
capital expenditures;

levered free cash flow, defined as free cash flow less interest expense;
    cash flow return on equity; and
cash flow return on investment;
(o)    productivity ratios;
(p)    costs, reductions in cost, and cost control measures;
(q)    expense targets;
(r)    market or market segment share or penetration;
(s)    financial ratios as provided in credit agreements of the Company and its
subsidiaries;
(t)    working capital targets;
(u)    completion of acquisitions of businesses or companies;
(v)    completion of divestitures and asset sales;
(w)    regulatory achievements or compliance;








--------------------------------------------------------------------------------




(x)    customer satisfaction measurements;
(y)    execution of contractual arrangements or satisfaction of contractual
requirements or milestones;
(z)    product development achievements; and
(aa)    any combination of the foregoing business criteria.
Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company, its Subsidiaries, and other
Affiliates as a whole, (ii) the Company, any Subsidiary, any other Affiliate, or
any combination thereof, or (iii) any one or more business units or operating
segments of the Company, any Subsidiary, and/or any other Affiliate, in each
case as the Committee, in its sole discretion, deems appropriate, (b) may be
compared to the performance of one or more other companies or one or more
published or special indices designated or approved by the Committee for such
comparison, as the Committee, in its sole discretion, deems appropriate, and (c)
may be stated as a combination of one or more Performance Measures, and on an
absolute or relative basis. In addition, the Committee, in its sole discretion,
may select performance under the Performance Measure specified in clause
(e) above for comparison to performance under one or more stock market indices
designated or approved by the Committee. The Committee shall also have the
authority to provide for accelerated vesting of any Performance-Based Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Section 13.
13.6.5    Evaluation of Performance. The Committee may provide in any
Performance-Based Award that any evaluation of performance may include or
exclude any of the following events that occur during a Performance Period:
(a) asset write-downs; (b) litigation or claims, judgments, or settlements;
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization or restructuring
events or programs; (e) extraordinary, non-core, non-operating, or non-recurring
items; (f) acquisitions or divestitures; (g) foreign exchange gains and losses;
(h) impact of shares of Stock purchased through share repurchase programs; (i)
tax valuation allowance reversals; (j) impairment expense; and (k) environmental
expense. To the extent such inclusions or exclusions affect Awards to Covered
Employees that are intended to qualify as Performance-Based Compensation, such
inclusions or exclusions shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
13.6.6    Adjustment of Performance-Based Compensation. The Committee shall have
the sole discretion to adjust Awards that are intended to qualify as
Performance-Based Compensation, either on a formula or discretionary basis, or
on any combination thereof, as the Committee determines consistent with the
requirements of Code Section 162(m) for deductibility.
13.6.7    Committee Discretion. In the event that Applicable Laws change to
permit Committee discretion to alter the governing Performance Measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval, provided
that the exercise of such discretion shall not be inconsistent with the
requirements of Code Section 162(m). In addition, in the event that the
Committee determines that it is advisable to grant Awards that shall not qualify
as Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 13.6.4.
13.6.8    Status of Awards Under Code Section 162(m). It is the intent of the
Company that Performance-Based Awards under Section 13.6 granted to Grantees who
are designated by the Committee as likely to be Covered Employees shall, if so
designated by the Committee, constitute Qualified Performance-Based
Compensation. Accordingly, the terms of Section 13.6, including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m). If any provision of the Plan, the
applicable Award Agreement, or any other agreement








--------------------------------------------------------------------------------




relating to any such Performance-Based Award does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
14.
FORMS OF PAYMENT

14.1    General Rule. Payment of the Option Price for the shares of Stock
purchased pursuant to the exercise of an Option or the purchase price, if any,
for Restricted Stock, vested Restricted Stock Units, and/or vested Deferred
Stock Units shall be made in cash or in cash equivalents acceptable to the
Company.
14.2    Surrender of Shares of Stock. To the extent that the applicable Award
Agreement so provides, payment of the Option Price for shares of Stock purchased
pursuant to the exercise of an Option or the purchase price, if any, for
Restricted Stock, vested Restricted Stock Units, and/or vested Deferred Stock
Units may be made all or in part through the tender or attestation to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which such Option Price or purchase price has been paid thereby,
at their Fair Market Value on the date of such tender or attestation.
14.3    Cashless Exercise. To the extent permitted by Applicable Laws and to the
extent the Award Agreement so provides, payment of the Option Price for shares
of Stock purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the proceeds of such sale to the
Company in payment of such Option Price and/or any withholding taxes described
in Section 18.3.
14.4    Other Forms of Payment. To the extent that the applicable Award
Agreement so provides and/or unless otherwise specified in an Award Agreement,
payment of the Option Price for shares of Stock purchased pursuant to exercise
of an Option or the purchase price, if any, for Restricted Stock, vested
Restricted Stock Units, and/or vested Deferred Stock Units may be made in any
other form that is consistent with Applicable Laws, including (a) with respect
to Restricted Stock, vested Restricted Stock Units, and/or vested Deferred Stock
Units only, Service rendered or to be rendered by the Grantee thereof to the
Company or an Affiliate and (b) with the consent of the Company, by withholding
the number of shares of Stock that would otherwise vest or be issuable in an
amount equal in value to the Option Price or purchase price and/or the required
tax withholding amount.
15.
REQUIREMENTS OF LAW

15.1    General. The Company shall not be required to offer, sell, or issue any
shares of Stock under any Award, whether pursuant to the exercise of an Option,
a SAR, or otherwise, if the offer, sale, or issuance of such shares of Stock
would constitute a violation by the Grantee, the Company, an Affiliate, or any
other Person of any provision of the Company’s articles of incorporation or
bylaws or of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, sale, issuance, or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, sold, or issued to the
Grantee or any other Person under such Award, whether pursuant to the exercise
of an Option, a SAR, or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company








--------------------------------------------------------------------------------




may register, but shall in no event be obligated to register, any shares of
Stock or other securities issuable pursuant to the Plan pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or a SAR or the issuance of
shares of Stock or other securities issuable pursuant to the Plan or any Award
to comply with any Applicable Laws. As to any jurisdiction that expressly
imposes the requirement that an Option or SAR that may be settled in shares of
Stock shall not be exercisable until the shares of Stock subject to such Option
or SAR are registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
15.2    Rule 16b-3. During any time when the Company has any class of common
equity securities registered under Section 12 of the Exchange Act, it is the
intention of the Company that Awards pursuant to the Plan and the exercise of
Options and SARs granted hereunder that would otherwise be subject to
Section 16(b) of the Exchange Act shall qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent that any provision of the Plan
or action by the Committee does not comply with the requirements of such Rule
16b-3, such provision or action shall be deemed inoperative with respect to such
Awards to the extent permitted by Applicable Laws and deemed advisable by the
Committee and shall not affect the validity of the Plan. In the event that such
Rule 16b-3 is revised or replaced, the Board may exercise its discretion to
modify the Plan in any respect necessary or advisable in its judgment to satisfy
the requirements of, or to permit the Company to avail itself of the benefits
of, the revised exemption or its replacement.
16.
EFFECT OF CHANGES IN CAPITALIZATION

16.1    Changes in Stock. If the number of outstanding shares of Stock is
increased or decreased or the shares of Stock are changed into or exchanged for
a different number of shares or kind of Capital Stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse stock split, spin-off, combination of stock, exchange of stock, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in shares of Stock effected without receipt of consideration by the
Company occurring after the Effective Date, the number and kinds of shares of
Capital Stock for which grants of Options and other Awards may be made under the
Plan, including the Share Limit set forth in Section 4.1 and the individual
share limitations set forth in Section 6.2, shall be adjusted proportionately
and accordingly by the Committee. In addition, the number and kind of shares of
Capital Stock for which Awards are outstanding shall be adjusted proportionately
and accordingly by the Committee so that the proportionate interest of the
Grantee therein immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Price payable with respect to shares that are subject to the unexercised
portion of such outstanding Options or SARs, as applicable, but shall include a
corresponding proportionate adjustment in the per share Option Price or SAR
Price, as the case may be. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Board or the Committee constituted pursuant to
Section 3.1.2 shall, in such manner as the Board or the Committee deems
appropriate, adjust (a) the number and kind of shares of Capital Stock subject
to outstanding Awards and/or (b) the aggregate and per share Option Price of
outstanding Options and the aggregate and per share SAR Price of outstanding
SARs as required to reflect such distribution.
16.2    Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control. Subject to Section 16.3, if the Company
shall be the surviving entity in any reorganization, merger, or consolidation of
the Company with one or more other entities which does not constitute a Change
in Control, any Award theretofore granted pursuant to the Plan shall pertain to
and apply to the Capital Stock to which a holder of the number of shares of
Stock subject to such Award would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the per share Option Price or SAR Price of any outstanding Option
or SAR so that the aggregate Option Price or SAR Price thereafter shall be the
same as the aggregate Option Price or SAR Price of the shares of Stock remaining
subject to the Option or SAR as in effect immediately prior to such








--------------------------------------------------------------------------------




reorganization, merger, or consolidation. Subject to any contrary language in an
Award Agreement, in another agreement with the Grantee, or as otherwise set
forth in writing, any restrictions applicable to such Award shall apply as well
to any replacement shares of Capital Stock subject to such Award, or received by
the Grantee, as a result of such reorganization, merger, or consolidation. In
the event of any reorganization, merger, or consolidation of the Company
referred to in this Section 16.2, Performance-Based Awards shall be adjusted
(including any adjustment to the Performance Measures applicable to such Awards
deemed appropriate by the Committee) so as to apply to the Capital Stock that a
holder of the number of shares of Stock subject to the Performance-Based Awards
would have been entitled to receive immediately following such reorganization,
merger, or consolidation.
16.3    Change in Control in which Awards are not Assumed. Except as otherwise
provided in the applicable Award Agreement, in another agreement with the
Grantee, or as otherwise set forth in writing, upon the occurrence of a Change
in Control in which outstanding Awards are not being assumed or continued, the
following provisions shall apply to such Award, to the extent not assumed or
continued:
(a)    Immediately prior to the occurrence of such Change in Control, in each
case with the exception of Performance-Based Awards, all outstanding shares of
Restricted Stock, and all Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights shall be deemed to have vested, and all shares of
Stock and/or cash subject to such Awards shall be delivered; and one or both of
the two (2) actions described below in Sections 16.3(a)(i) and (ii) shall be
taken:
(i)At least fifteen (15) days prior to the scheduled consummation of such Change
in Control, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days. Any
exercise of an Option or SAR during this fifteen (15)-day period shall be
conditioned upon the consummation of the applicable Change in Control and shall
be effective only immediately before the consummation thereof, and upon
consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause (ii)
below) as determined by the Committee in its sole discretion. The Committee
shall send notice of an event that shall result in such a termination to all
Persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its stockholders.
(ii)The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or cause to
be paid or delivered, to the holder thereof an amount in cash or Capital Stock
having a value (as determined by the Committee acting in good faith), in the
case of Restricted Stock, Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights (for shares of Stock subject thereto), equal to the
formula or fixed price per share paid to holders of shares of Stock pursuant to
such Change in Control and, in the case of Options or SARs, equal to the product
of the number of shares of Stock subject to such Options or SARs multiplied by
the amount, if any, by which (x) the formula or fixed price per share paid to
holders of shares of Stock pursuant to such transaction exceeds (y) the Option
Price or SAR Price applicable to such Options or SARs. For the avoidance of
doubt, if the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction is equal to or less than the Option Price or
SAR Price applicable to a given Option or SAR, then such Option or SAR may be
cancelled without payment therefore.
(b)    Performance-Based Awards shall be treated as though target performance
has been achieved. After application of this Section 16.3(b), if any Awards
arise from application of this Section 16, such Awards shall be settled under
the applicable provision of Section 16.3(a).
(c)    Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.
16.4    Change in Control in which Awards are Assumed. Except as otherwise
provided in the applicable Award Agreement, in another agreement with the
Grantee, or as otherwise set forth in writing, upon the occurrence of a Change
in








--------------------------------------------------------------------------------




Control in which outstanding Awards are being assumed or continued, the
following provisions shall apply to such Award, to the extent assumed or
continued:
The Plan and the Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based Awards
granted under the Plan shall continue in the manner and under the terms so
provided in the event of any Change in Control to the extent that provision is
made in writing in connection with such Change in Control for the assumption or
continuation of such Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based Awards,
or for the substitution for such Options, SARs, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and Other
Equity-Based Awards of new stock options, stock appreciation rights, restricted
stock, restricted stock units, deferred stock units, dividend equivalent rights,
and other equity-based awards relating to the Capital Stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock)
and exercise prices of options and stock appreciation rights.
16.5    Adjustments. Adjustments under this Section 16 related to shares of
Stock or other Capital Stock of the Company shall be made by the Committee,
whose determination in that respect shall be final, binding, and conclusive. No
fractional shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share. The
Committee may provide in the applicable Award Agreement as of the Grant Date, in
another agreement with the Grantee, or otherwise in writing at any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those provided in Sections 16.1, 16.2, 16.3, and 16.4. This
Section 16 shall not limit the Committee’s ability to provide for alternative
treatment of Awards outstanding under the Plan in the event of a change in
control event involving the Company that is not a Change in Control.
16.6    No Limitations on Company. The making of Awards pursuant to the Plan
shall not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets (including all or any part
of the business or assets of any Subsidiary or other Affiliate) or to engage in
any other transaction or activity.
17.
PARACHUTE LIMITATIONS

The provisions of this Section 17 shall apply to all Grantees, unless, with
respect to a Grantee, there is a conflict between the provisions of this Section
17 and the provisions set forth in an agreement between the Grantee and the
Company or an Affiliate, in which case the provisions of such agreement shall
apply to such Grantee. Each Grantee shall bear all expense of, and be solely
responsible for, any Excise Tax imposed on the Grantee; provided, however, in
the event that the Accounting Firm shall determine that receipt of all payments
or distributions in the nature of compensation to or for the benefit of the
Grantee, whether paid or payable pursuant to the Plan or otherwise (the
“Payments”) would subject the Grantee to tax under Section 4999 of the Code, the
Accounting Firm shall determine whether the Payments shall be reduced (but not
below zero) to meet the definition of Reduced Amount. The Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that the
Net After-Tax Receipt of unreduced aggregate Payments would be equal to or less
than one-hundred ten percent (110%) of the Net After-Tax Receipt of the
aggregate Payments if the Payments were reduced to the Reduced Amount.
If the Accounting Firm determines that aggregate Payments should be reduced to
the Reduced Amount, the Company shall promptly give the Grantee notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 17 shall be binding upon the Company
and the Grantee and shall be made as soon as reasonably practicable and in no
event later than five (5) business days following the effective date of the
applicable Change in Control, or such later date on which there has been a
Payment. The reduction of the Payments, if applicable, shall be made in the
order that would provide the Grantee with the largest amount of after-tax
proceeds (with such order, to the








--------------------------------------------------------------------------------




extent permitted by Code Sections 280G and 409A designated by the Grantee, or
otherwise determined by the Accounting Firm). All fees and expenses of the
Accounting Firm in implementing the provisions of this Section 17 shall be borne
by the Company.
As a result of the uncertainty in the application of Section 4999 of the Code,
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts shall have been paid or distributed by the Company to or
for the benefit of the Grantee pursuant to the Plan which should not have been
so paid or distributed (“Overpayment”) or that additional amounts which shall
have not been paid or distributed by the Company to or for the benefit of the
Grantee pursuant to the Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Grantee which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, the Grantee shall pay
any such Overpayment to the Company, without interest; provided, however, that
no amount shall be payable by the Grantee to the Company if and to the extent
such payment would not either reduce the amount on which the Grantee is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Grantee, without interest.
The Company and the Grantee shall provide the Accounting Firm access to and
copies of any books, records, and documents in their possession as reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 17. For purposes of making the
calculations required by this Section 17, the Accounting Firm may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999.
18.
GENERAL PROVISIONS

18.1    Disclaimer of Rights. No provision in the Plan, any Award, or any Award
Agreement shall be construed (a) to confer upon any individual the right to
remain in the Service of the Company or an Affiliate, (b) to interfere in any
way with any contractual or other right or authority of the Company or an
Affiliate either to increase or decrease the compensation or other payments to
any Person at any time, or (c) to terminate any Service or other relationship
between any Person and the Company or an Affiliate. In addition, notwithstanding
any provision of the Plan to the contrary, unless otherwise stated in the
applicable Award Agreement, in another agreement with the Grantee, or otherwise
in writing, no Award granted under the Plan shall be affected by any change of
duties or position of the Grantee thereof, so long as such Grantee continues to
provide Service. The obligation of the Company to pay any benefits pursuant to
the Plan shall be interpreted as a contractual obligation to pay only those
amounts provided herein, in the manner and under the conditions prescribed
herein. The Plan and Awards shall in no way be interpreted to require the
Company to transfer any amounts to a third-party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.
18.2    Nonexclusivity of the Plan. Neither the adoption of the Plan nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations upon the right and authority of the Board
or the Committee to adopt such other incentive compensation arrangements (which
arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or particular
individuals) as the Board or the Committee in their discretion determine
desirable.
18.3    Withholding Taxes. The Company or an Affiliate, as the case may be,
shall have the right to deduct from payments of any kind otherwise due to a
Grantee any federal, state, or local taxes of any kind required by Applicable
Laws to be withheld with respect to the vesting of or other lapse of
restrictions applicable to an Award or upon the issuance of any shares of Stock
upon the exercise of an Option or pursuant to any other Award. At the time of
such vesting, lapse, or exercise,








--------------------------------------------------------------------------------




the Grantee shall pay in cash to the Company or an Affiliate, as the case may
be, any amount that the Company or such Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation; provided that if there is a
same-day sale of shares of Stock subject to an Award, the Grantee shall pay such
withholding obligation on the day on which such same-day sale is completed.
Subject to the prior approval of the Company or an Affiliate, which may be
withheld by the Company or such Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such withholding obligation, in
whole or in part, (a) by causing the Company or such Affiliate to withhold
shares of Stock otherwise issuable to the Grantee or (b) by delivering to the
Company or such Affiliate shares of Stock already owned by the Grantee. The
shares of Stock so withheld or delivered shall have an aggregate Fair Market
Value equal to such withholding obligation. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or such Affiliate as of the date on which the amount of tax to be
withheld is to be determined. A Grantee who has made an election pursuant to
this Section 18.3 may satisfy such Grantee’s withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements. The maximum number of shares of Stock
that may be withheld from any Award to satisfy any federal, state, or local tax
withholding requirements upon the exercise, vesting, or lapse of restrictions
applicable to any Award or payment of shares of Stock pursuant to such Award, as
applicable, may not exceed such number of shares of Stock having a Fair Market
Value equal to the minimum statutory amount required by the Company or the
applicable Affiliate to be withheld and paid to any such federal, state, or
local taxing authority with respect to such exercise, vesting, lapse of
restrictions, or payment of shares of Stock, or such greater amount as may be
permitted under applicable accounting standards.
18.4    Captions. The use of captions in the Plan or any Award Agreement is for
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.
18.5    Construction. Unless the context otherwise requires, all references in
the Plan to “including” shall mean “including without limitation.”
18.6    Other Provisions. Each Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Committee, in its sole discretion.
18.7    Number and Gender. With respect to words used in the Plan, the singular
form shall include the plural form, and the masculine gender shall include the
feminine gender, as the context requires.
18.8    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
18.9    Governing Law. The validity and construction of the Plan and the
instruments evidencing the Awards hereunder shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Florida, other than
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.
18.10    Section 409A of the Code. The Plan is intended to comply with Code
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, the Plan will be interpreted and administered to be in
compliance with Code Section 409A. Any payments described in the Plan that are
due within the Short-Term Deferral Period will not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding any
provision of the Plan to the contrary, to the extent required to avoid
accelerated taxation and tax penalties under Code Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following the
Grantee’s Separation from Service will instead be paid on the first payroll date
after the six (6)-month anniversary of the Grantee’s Separation from Service (or
the Grantee’s death, if earlier).








--------------------------------------------------------------------------------




Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.
Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A, and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.
18.11    Limitation on Liability. No member of the Board or the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan, any Award, or any Award Agreement. Notwithstanding any provision of the
Plan to the contrary, neither the Company, an Affiliate, the Board, the
Committee, nor any person acting on behalf of the Company, an Affiliate, the
Board, or the Committee will be liable to any Grantee or to the estate or
beneficiary of any Grantee or to any other holder of an Award under the Plan by
reason of any acceleration of income, or any additional tax (including any
interest and penalties), asserted by reason of the failure of an Award to
satisfy the requirements of Code Section 422 or Code Section 409A or by reason
of Code Section 4999, or otherwise asserted with respect to the Award; provided,
that this Section 18.11 shall not affect any of the rights or obligations set
forth in an applicable agreement between the Grantee and the Company or an
Affiliate.








--------------------------------------------------------------------------------




To record adoption of the Plan by the Board as of [_____________] and approval
of the Plan by the Company’s stockholder as of [_____________], the Company has
caused its authorized officer to execute the Plan.
 
 
DARDEN RESTAURANTS, INC.
 
 
By:
 
Name:
 
Title:
 











